FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  February 11, 2010
                            FOR THE TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court

    STEPHEN L. HAWKS,

                Plaintiff-Appellant,

    v.                                                    No. 09-2075
                                              (D.C. No. 1:07-CV-00348-LH-LAM)
    GREG ABBOTT, Individually and                          (D. N.M.)
    Personally as Attorney General of
    Texas,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and O’BRIEN, Circuit Judges.


         Plaintiff Stephen L. Hawks, appearing pro se, appeals from the district

court’s dismissal of his amended complaint. We have jurisdiction under

28 U.S.C. § 1291 and affirm.

         Hawks filed this pro se civil rights suit alleging various claims contending

the Child Support Division of the Texas Attorney General’s Office miscalculated


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his child support obligations, beginning in July 1988 and continuing into 2006.

Although Hawks’ original complaint named a number of defendants, his amended

complaint filed on August 22, 2008, named only one—Greg Abbott, the Texas

Attorney General, in his individual and personal capacity.

      Before Abbott was served with the amended complaint, Hawks filed a

motion to file a second amended complaint. Abbott subsequently filed a motion

to dismiss and an amended motion to dismiss. In the course of deciding the

parties’ motions, the district court took judicial notice of Abbott’s tenure as the

Texas Attorney General; his term began December 2, 2002. The court then

explained at length why it was denying Hawks’ motion to file a second amended

complaint and dismissing his suit: 1) for lack of personal jurisdiction over

defendant, Fed. R. Civ. P. 12(b)(2), 2) based on lack of subject matter jurisdiction

under Rule 12(b)(1) in light of the Rooker-Feldman doctrine 1 (alternative holding)

and 3) for failure to state a claim under Rule 12(b)(6) (alternative holding). The

court thoroughly explained why Hawks failed to satisfy the requirements of the

New Mexico long-arm statute and thus failed to establish personal jurisdiction

over Abbott in New Mexico. See R. at 495-500. It also thoroughly explained

why Hawks’ allegations about Abbott’s alleged miscalculation of Hawks child

support obligations were inextricably linked to a modified child support order


1
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals
v. Feldman, 460 U.S. 462 (1983).

                                          -2-
entered by a Texas state court in 1999, and his suit was thus barred by

Rooker-Feldman. R. at 500-03. The court also thoroughly examined each of

Hawks’ claims and explained why he failed to state a claim upon which relief

could be granted. Id. at 503-06. Finally, the court explained why it would be

futile to grant Hawks’ motion to file a second amended complaint. Id. at 506.

Hawks filed this appeal.

      “When, as here, personal jurisdiction is found wanting on the basis of the

complaint . . ., our review of the district court’s dismissal is de novo, taking as

true all well-pled (that is, plausible, non-conclusory, and non-speculative) facts

alleged in plaintiff[’s] complaint.” Dudnikov v. Chalk & Vermilion Fine Arts,

Inc., 514 F.3d 1063, 1070 (10th Cir. 2008) (citation omitted). The plaintiff has

the burden at this stage of establishing “a prima facie showing of personal

jurisdiction.” Id. We also review a dismissal for lack of subject matter

jurisdiction under Rule 12(b)(1) de novo. Erlandson v. Northglenn Mun. Court,

528 F.3d 785, 788 (10th Cir. 2008), cert. denied 129 S. Ct. 928 (2009). “[A]

complaint filed in a federal district court that seeks review and reversal of a

state-court judgment is properly dismissed under Rooker-Feldman.” Id. at 789.

Likewise, “[w]e review a dismissal [for failure to state a claim] under

Fed. R. Civ. P. 12(b)(6) de novo.” Moss v. Kopp, 559 F.3d 1155, 1161 (10th Cir.

2009). “Our inquiry is whether the complaint contains enough facts to state a

claim for relief that is plausible on its face.” Id. Finally, because Hawks is

                                          -3-
appearing pro se, we construe his pleadings liberally. Haines v. Kerner, 404 U.S.

519, 520-21 (1972) (per curiam).

      We have carefully reviewed the district court’s March 12, 2009,

Memorandum Opinion and Order in light of the parties’ briefs, the record on

appeal, and the governing law. The district court correctly concluded federal

district courts lack subject matter jurisdiction under the Rooker-Feldman doctrine.

It was also correct in its other holdings.

      The judgment of the district court is AFFIRMED. Hawks’ requests for this

court to take judicial notice of certain facts are DENIED. All outstanding

motions are DENIED.


                                                   Entered for the Court



                                                   Terrence L. O’Brien
                                                   Circuit Judge




                                             -4-